Hon. L, A. Woods             opinion l$* v-573
Stats Superintendent
De$mrtment of Education      Bet .StatusOP ~Xdinbmg
Aurtin, Texas                    JunXor College and
                                 authority 0P a junior
Attn.%   'Hon.T.M, Triable       college district to
         First Assistant         vote bonds POP pur-
                                 chase oP buildings.
Dear Sir:
          We re$er'to your letter to which warnattached
a letter signed by Mr. H, A.,Eodges,,Associate Director'
of Edinbup Junior College, wherein inquiry is made
whether (17 the board of trustees of said junior college
may set up a seprrate junior college district to be goa-
emed by the board of.trusteesof the~~Edinb&gConsoli-
dated IndependentSchool District,,and (2) whether a
junior college district mag,vote and idsue bonds P&P the
purpose of purchasing school buildings as well as POP,
the constructionor erection of same*
          We dareadvised that the IWnbprg Junior Coi-
lege'was created in 1927 in accordancewith Section 7'
of Senate"Bill~276;Acts 1926, 39th Leglsiatu?e,Flrst
Called Session, Ch8pter 3, 8 special law vaUdati
ci&atiim oi~the Edinburg'conbolidatedIndopend&nt %El
District. Section 7 provides that the board of trustees
of the said independent school district shall govern and
control the junior college SO establishedr We assume Por
purposes of this oplnlon th8t said junior college was
crsated 8nd exists by virtue of full compliancewith.laws
applicable thereto.
          Article 281 h, Sec. 16, Vernon*m 'CivilStat-
utea, enacted by the ?1st Legislature,Acta~l929, no-
&ar'Sersion, House Bill 10,'Chspter 290, ptiovidesin
part%
          "Any public junior colleue now or-
 " " g8niz4d 8nd conducted ii n the State of
     Texas which has been,ln actual operation
     prior to January 1, 1929; or which Is $8;
     cognized as a stsndard junior college by
Hon. L. A. Woods, pFg3   2   (v-573)



     the State Department of Fducatlon is here-
     by validated and may, by action of Its
     board of trustees, choose to be governed
     by the provi ions of this act (Chap. 290
     of Acts 19297, and receive the privileges
     of the safe, at any time that it may desire
     to do so.   (Matter in parenthesisadded).
See'also Article 2815L (Small 11, Vernon’s   Civil Stat-
utes.
          In Opinion No. O-4198, at page 4, this ofPice
advised that as to certain junior colleges which exist-
ed prior to ~theenactment of Chapter 290 of the Forty-
first Legislature,Regular Session, this law through the
adoption of Section 16 thereof, in effect, empowered the
boards of trustees OP such junior colleges to create a
junior college district by simple resolution,and that
the ultimate effect of Section 15 is to create a junior
college district.
          We have not been apprised whether or not the
board of trustees of Edinburg Junior College h8s .adopt-
ed the provisions of said Section 16. If it has not
acted as provided in Section 16, then Section 7 ofe-
nate Bill 276 under which the college was created, pro-
vides that the college shall be governed by the board
of trustees of the Edinburg ConsolidatedIndependent
School District. If it &    or does aat as provided in
Section 16 and the college district so oreated (See A.
G.-Opinion No. o-4198) is now governed by the r;;m;;ons
of Chapter 290 of Acts 1929, as amended, then E
2815h, Sec. 4, is applicable in the determinationof
what board or body shall control the district in ques-
tion.
          Article 2815h, Sec. 4, provides tbet the
Board of Education of such independentschool district
shall be the governing body of such junior college dis-
trict.
          There being no law authorizing8 junFor col-
lege district whose boundaries ar4 coincidentwith the
boundaries of an ihdepehdentschool district to provide
POP a board of trustees comprised of persons other than
the board membera of the independent school’distrlct,no
such authority exists in the independentschool dlatrict
board or in the voters of the district. Such power haa
not been delegated or prescribed by the Legislsture.
.   -



        Hon. L. A. Woods, Page 3   (v-573)


                  However, a union junior-college,a county
        junior college, or a joint oounty junior college (8s
        distinguishedfrom a junior college district establish-
        ed by an independentschool district or City that has
        assumed control of its schools) is governed, administer-
        ed and controlled by a board of sevenjunior college
        trustees elected from the junior college district by
        the qualified voters in said district. Sets. 20 and 4
        of Article 2815h, Vernon's Civil Statutes,
                .~With respect to pour bond question, Section 1
        of Article 2%l3h-3b,Vernon's Civil Statutes,  enacted by
        the Fiftieth Legislature (Ch. 70, Acts 1947, R.S.), pro-
        vides in part as follows:
             vFrom and after the passage of this Act,
             the.governing boards of all public Junior
             Colleges organized, created.andestablish-
             ed um3er the laws'of Texas, in,any manner,
             shall have the power to,issue bonds POPS
             the constructionand equipment of schools
             buildings and the acquisition of sites
             therefor. . en See also Section 7,,Arti-
             cle 2815h, Vernon's Civil Statutes.
                  The authority of the governingboards.oS public
        junior college districts to issue negotiable bonds is
        thus limited to the purposes designated in the Act: name-
        ly, SOP the constructionand equipment of school build-
        ings and the acquisition of sites therefor, San Antonio
        Union Junior ,Collee District v. Daniel (Tex. Sup., Dec.
        3, 19471, 206,%W+cf2d) 995a
                  The-questionthus presents itself as to wheth-
        er bonds~may be issued for the purchase of school build-
        ings under a grant of powerfor the constructionof such
        buildings. This question has never been squarelybefore
        the courts of this State, Therefore,we have had to re-
        sort to decisions of other jurisdictionsin an effort to'
        arrive at the correct conclusion.
                  In the case of Seymour v. City of Tacoax, 6
        Wash. 138+ 32 P. 1077, the Supreme Court of Washington
        hsd fop consideration8 statute which authorized the is&
        suance of bonds POP the constructionof certain improve-
        ments. Thst court held that "cons,truction" in the stat-
        ute meant 'provide,.!and that the city could issue bonda
        thereunder to purchase the improvements. We quote Sror
        the decision,oSthe court as follows:
Hon. L. A. Woods, page 4   (v-573)



    ."Th4 .P081
             .. purpose of-.
                           this act would have
                              _..
     Deen Demer expresaeclnaa tne wora 'pro-
     vide' been used, but w4 think the word
     'construct,'under all the circumstances,
     may be accorded a similar meaning, rather
     than to defeat the operation of what is
     probably the most important feature of
     this law, upon the technical algnlSicance
     of a word, where it can hardly be contend-
     ed that any one was likely to be deceived.
     As the constitutionhas not indicated the
     degree of particularitynecessary to ex-
     press in its title the subject of an act,
     the courts should not embarrass legislation
     by technical interpretationsbased upon
     mere form or phraseology. The objections
     should be grave, and the conflict between
     the statute 8nd the constitutionpalpable,
     before the judiciary should disregard a
     legislativeenactment upon the sole ground
     that the double subjegt was not fully ex-
     pressed in the title.
          Similarly, the Supreme Court of Id8ho in the
case of Ostrander v. City of Salmon, 20 Idaho 153, 117
P. 692, held 80 Pollows:
     "There is one other question presented
     in the argument upon this appeal which
     is relied upon, which we deem proper to
     dispose of, inasmuch 8s the same question
     might be raised in case the proposed bond
     issue is again submitted. It is contend-
     ed by the appellant that the municipality
     has no legal authority to purchase water-
     works already constructed,or make the same
     a part of the muncipal water sgs,tem. 'phis
     argument Is based upon the provisions of
     subdivision1, Sec. 2315, Rev. Codes: 'To
     provide for the constructionand maintenance
     of necessary waterworks and supplying the
     same with water.' It is urged that the
     word lconstructlonlas used in this sub-
     division will not authorize a municipality
     to purchase works 8lre8dy constructed. we
     think it was not intended by the Legislai
     ture, by the language thus used, to pro-
     hibit a municipalityfrom purchasingwater-
     works already constructedand to make the
..



     Hon. L. A. Woods, page5" (v-573)'


            same.all or a part of a general water aya-
            ternfor-such municipality. The very fact
            that the municipality is authorized to pro-
            vide for the construction8nd nsintenance
            oP necessary waterworks Implies authority
            to purchase works already,constructed,8nd
            to make the same all, or anpart of, a gen-
            eral system of waterworks.        ,,
               It is seen that both these decisions hold, in
     effect, that the authority to issue bonds for the con-
     struction.oPimprovementsincludes 81~0 the
     such improvements. Similarly, it is stated
     on Municiual Coroorations,Section 2438, that "express
     power to lssus bonds to provide SOP the~conatruction
     and maintenance'.of,waterworksinclude1 power to issue
     bonds to purchcrseexisting waterworksa
               And the Supreme,Court of the United States in
     the case of Swigart vi Baker, 229 U.S, 193, 57 L. Ed.
     11146,33 Sup, Ct.,646, states the Pollowing~
               "
                    dlPermission to nconstructin-
          ternal'i&provements" warranted the pv-
          chase of a plant already built II. .
         '(citingwith approval the Seymour case*)
                'See also State va Thompsort(Ho.), 53 S.w.(2d)
     273.
               Although we Sully recognize that there are
     decisions of,.otherstates which may be in conPlict with
     this principle, the courts of Texashave definitely in-
     dicated that the rule of law announced by the WIshington
     and Idaho courts is the one which will be followed here*
     In the,case oP,.Galveston Theatres,zinc.v, Larsen, 124
     g.w.(2d) 936, the GalvecltonCourt of Civil Appesls in
     determining the sufflciency~ OP the word 'conatructedvin
     a speoial issue submitted-tothe jury held that the alble
     me8nt "provide." The court cited with approval the above
     quoted Seymour case,.
               And in,the ca 8 of City of Oayton v. Allred,
     123 Tex. 60, 68 S.W.(2dy 172, our Supreme Court had for
     considerationtheprovisions of Article 1112; Vernon's
     Civil Statutes, which,prohibitsthe incumbering of a
     city-utilitysystem for more,than $5;000, except ,PorpUr-
     chase money or to refund existing indebtedness.,unless
     suthorizedby a majority vote of the qualified voters
Hon. L. A. Woods, page 6     (V-573)


of the city. The court held that constructionmoney wea
the aem es purchase money. We quote from the decision
es followar
             II
                  . It is then further apecifl-
        celly &vided that such system shall not
        be incumberedfor more than $5,000, except
        for purchase money, etc., without such vote,
             "In the instant case the City of Dayton
        has no sewer system end expect3 to use the
        money derived from the sale of these bonda
        in the constructlon,acquisition,end comple-
        tion of-em.            It is our opinion that
        such e record justifies the conclusionthat,
        in so far es the proposed sewer system hepe
        involved is concerned,the mortgage thereon
        Is for purchase money within the mes,ningof
        Article 1112. Vhlle it La for more .than
        $5,000, being for purchase money, it is not
        required by this statute that e vote be
        had.   (Emphasisadded)
          Although neither of these cases directly en-
swers the question which you ask, it la our opinion
that the courts have followed the principle that stetu-
tory authority to issue bonds to construct public im-
provements include3 the authority to issue bonds to pur-
ahase such improvementsunleaa the atietute would lndi-
cete otherwise.
          It seems clear to us that this prlneiple la
wholly in Gonsonancewith the legislative intent, which,
after all, $a the final end ultimate goal to reeoh in
all questions of atetutory construction. For example,
suppose the situationwhere a junior college dlatrlat
could purchase e building entirely suitable for school
purposea; however, if it were compelled to build the
same type of building, the cost would be much greater
than the purchase prioe of the building that had been
offered. Could it be said that the Legislaturewould
have intended that the district would have to construct
the building, rather than effect a subatantlalsaving
by purchasinge building already construoted? The an-
swer is obvious. It 1~ our opinion that the Legisla-
ture, by the language constructionend equipment of
school buildings end the acquisition of sites therefor,*
meant that the governing board of a junior colle e dla-
trict could provide e sohool.plant for the distrf ct, and
  lion,   L. A, Woods, page 7   (V-573)


  that this could be accomplishedeither by the construc-
\ tion or purchsse of school buildings.
                           SuMMArtY
               If the board of truafeea of Edin-
          burg Junfor College has adopted, OP does
          adopt, the provisions of Section 16, Art-
                                                _
          icle 2815h, VernonEn Civil Statutes, tne
          effect thereof is to create a junior col-
          lege distrIcta Attorney Generals3 Opinb
          ion No0 O-4198,
               Texas public junior college districts
          may vote and issue bonds for the purchase
          of buildings already constructedto be
          used for school purposes. Arts. 281521end
          2815h-3b, V, C, Se
                                          Yours very truly,
                                   ATTORNEY GENERAL OF TEXAS

                                      .&$?LAFW
                                        Chester E. Olliaon
                                        Assistant

                                                     fi
  CEOsGWSss"bbsw                           eorge W, Spark
                                          Assistant